UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end:December 31, 2011 Date of reporting period:December 31, 2011 Item 1. Report to Stockholders. Corporate America CU Short Duration Fund Annual Report www.corpamfunds.org December 31, 2011 CORPORATE AMERICA CU SHORT DURATION FUND (UNAUDITED) January 27, 2012 Dear Shareholders: We are pleased to present you with the first annual report of the Corporate America CU Short Duration Fund (the Fund), which covers the seven full months from the inception of the Fund on May 26, 2011, through the end of the Fund’s fiscal year on December 31, 2011. Market Overview Financial markets were volatile during 2011 in reaction to the multiple political, natural disaster and sovereign debt crisis events around the world, yet the S&P 500 ended the year just where it began.In an effort to keep longer-term interest rates low, the Fed announced a plan, known as “Operation Twist,” to reduce longer-term interest rates while also keeping shorter-term interest rates at or near the current levels of 0%.As a result, the 10-year Treasury yield that started 2011 at 3.36% fell to 1.89% by year-end.Similarly, the 1-month Treasury yield that started 2011 at .11% fell to .01% by year-end.On January 25, 2012, the Fed announced that it intends to keep rates low until 2014, so it appears that the market will continue to be rate-challenged for the foreseeable future. Fund Performance Since the inception of the Fund (on May 26, 2011) through the period ended December 31, 2011, the Fund provided an annualized distribution yield of 1.49% and an annualized 30-day SEC yield of 1.91%.Total Return (which reflects the performance of the Fund at the Net Asset Value of Institutional Class shares, with all distributions reinvested) was 1.38% since inception (May 26, 2011).However, because the Fund is so new, we believe that Total Return does not represent an appropriate measure of performance for the Fund at this time.(Total Return will be a more appropriate performance measure once the Fund has 12 months of returns, in our opinion.)But because it is the Total Return performance that is comparable to the benchmark, we mention Total Return performance for the narrow purpose of providing Shareholders with a comparison of the performance of the Fund to its benchmark.The benchmark for the Fund is the BofA Merrill Lynch 3-Month Treasury Bill Index; for the same period (May 26, 2011 through December 31, 2011), the benchmark index was .03%.Therefore, when measuring performance based on Total Return, the Fund outperformed its benchmark by 1.35% since inception. Portfolio Review At December 31, 2011, the Fund portfolio was primarily comprised of U.S. Government Agency Issues (78.8% in Federal National Mortgage Association, and Small Business Administration Loan Pools) and a few Asset-Backed Securities (17.4% in Federal Family Education Loan Program-backed Student Loan Marketing Association Student Loan Trust Securities); the remainder was in cash and short term equivalents (3.8%).The positive performance of the Fund, as compared to the benchmark, is attributable to negligible economic impact on Agencies, as compared to Treasuries, during the Quarter.At December 31, 2011, the average portfolio duration of the Fund (as calculated by index duration for floating rate products and effective duration for fixed rate products) was .26 years, which is well below the maximum duration specified in the prospectus.All the underlying investments that comprise the Fund are permitted by National Credit Union Administration Regulation §703 and §704 (investments that are permitted by only one of the regulations are not eligible for investment by the Fund). Market Outlook On the domestic front, the economy seems to be improving slightly.The unemployment rate has fallen, manufacturing is picking up, employers are hiring, and employees are working more hours.We are hopeful that consumer lending will pick up modestly in 2012.Generally we would expect to see long-term interest rates begin to rise in anticipation of economic growth.However, the Federal Reserve has announced its plan to keep rates low through 2014.In Europe, the situation is worse.The 1 CORPORATE AMERICA CU SHORT DURATION FUND (UNAUDITED) Euro currency has declined and the 3-month London Interbank Offered Rate (LIBOR) is more than twice the Fed Funds rate.European banks are so “loaded up” with the sovereign debt of the countries in dire economic straits that they are taking very little risk, even within a short time horizon.The entire banking sector appears to be risk adverse, which seems to be an example of fear hampering an economic recovery.It is not yet clear how and when this cycle will subside.We believe the result of these economic issues will be slow growth for the U.S. economy, and limited investment opportunities. Credit Unions across the country are suffering from weak loan demand; low returns on short-term deposits; high stabilization fund assessments; and excessive regulation.Without a material increase in income from loans, credit unions may look to their investment portfolios to generate increased income.Unfortunately, there are very few short-term investments that yield as much as the cost of funds.The Fund was developed to provide an investment alternative to assist natural person credit unions and corporate credit unions manage their investment portfolios. Fund Outlook Given our economic forecasts of very slow growth and continued market volatility, we believe that finding investment opportunities amid all the uncertainty will continue to be the challenge in 2012.As we saw in 2011, the financial markets seem to overreact to both positive and negative news, with market volatility.In this type of environment the Fund will seek to implement a strategy to hedge against the unlikely downside of rapidly rising short-term rates, and will seek to take advantage of the buying and selling opportunities that may occur in slightly dislocated markets.The investment approach of the Fund remains constant: we will continue to seek yield in credit union permissible products, primarily in variable rate instruments and short, well-structured, fixed rate, mortgage products. Lastly, I would like to welcome new shareholders to the Fund, and to thank all of our investors for your commitment to the Fund’s strategy of seeking a reasonable return on quality, credit union permissible, short duration debt securities.We value your trust in this effort. Sincerely, Thomas D. Bonds Portfolio Manager Past performance does not guarantee future results. Mutual fund investing involves risk.Principal loss is possible.The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings and is more exposed to individual security volatility than a diversified fund.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investments in Asset Backed and Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Not federally insured / Not a credit union obligation / Not credit union guaranteed / May lose value. The BofA Merrill Lynch 3-month U.S. Treasury Bill Index is comprised of a single U.S. Treasury issue with approximately three months to final maturity, purchased at the beginning of each month and held for one full month.At the end of the month, that issue is sold and rolled into a newly selected issue.S&P Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.It is not possible to invest directly in an index. Distribution Yield is the most recent dividend per share (annualized) divided by the appropriate net asset value per share. 30-Day SEC Yield is a standardized yield computed by dividing the net investment income per share earned during the 30-day period prior to quarter-end and was created to allow for fairer comparisons among bond funds. Opinions expressed are those of the Fund’s Adviser and are subject to change, are not guaranteed and should not be considered investment advice. This Shareholder Letter must be preceded or accompanied by a current prospectus. Quasar Distributors, LLC, Distributor 2 CORPORATE AMERICA CU SHORT DURATION FUND (UNAUDITED) Value of $10,000 Investment The chart assumes an initial investment of $10,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Rates of Return (%) Since Inception(1) to December 31, 2011 Corporate America CU Short Duration Fund 1.38% BofA Merrill Lynch 3-month U.S. Treasury Bill Index(2) 0.03% Inception date of the Fund was May 26, 2011. The BofA Merrill Lynch 3-month U.S. Treasury Bill Index is comprised of a single U.S. Treasury issue with approximately three months to final maturity, purchased at the beginning of each month and held for one full month. At the end of the month, that issue is sold and rolled into a newly selected issue. It is not possible to invest directly in an index. 3 CORPORATE AMERICA CU SHORT DURATION FUND (UNAUDITED) Expense Example December 31, 2011 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include but are not limited to, wire transfer fees; and (2) ongoing costs, including management fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (July 1, 2011 – December 31, 2011). ACTUAL EXPENSES The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The example below includes, but is not limited to, management fees and other Fund expenses. However, the example below does not include portfolio trading commissions and related expenses, interest expense and other extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs may have been higher. Expenses Paid Beginning Account Ending Account During Period(1) Value (07/01/11) Value (12/31/11) (07/01/11 to 12/31/11) Corporate America CU Short Duration Actual(2) Corporate America CU Short Duration Hypothetical (5% return before expenses) Expenses are equal to the Fund’s annualized expense ratio for the period since inception of 0.49%, multiplied by the average account value over the period, multiplied by the number of days in the period since inception/365 (to reflect the period since inception). Based on the actual returns for the six-month period ended December 31, 2011 of 1.16%. 4 CORPORATE AMERICA CU SHORT DURATION FUND (UNAUDITED) Sector Allocation (% of net assets) as of December 31, 2011(1) Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. 5 CORPORATE AMERICA CU SHORT DURATION FUND Schedule of Investments December 31, 2011 Description Par Value U.S. GOVERNMENT AGENCY ISSUES – 78.8% Federal National Mortgage Association Series 2005-59, Class PC $ $ 5.500%, 03/25/2031 Small Business Administration* 3.075%, 07/25/2015, #508923 3.595%, 07/25/2017, #508860 3.075%, 08/25/2020, #508897 4.152%, 12/25/2021, #521781 3.075%, 01/25/2022, #508962 4.056%, 04/25/2023, #521816 4.140%, 02/25/2024, #521828 4.155%, 02/25/2024, #521821 3.325%, 03/25/2027, #509107 2.575%, 06/25/2030, #508940 2.575%, 10/25/2035, #508904 3.770%, 06/25/2036, #521808 3.385%, 08/25/2036, #521824 3.250%, 10/25/2036, #509106 Total U.S. Government Agency Issues (Cost $68,194,329) ASSET-BACKED SECURITIES* – 17.4% SLM Student Loan Trust Series 2008-5, Class A4 2.118%, 07/25/2023 Series 2003-1, Class A5C 1.296%, 12/15/2032 (a) Series 2003-4, Class A5A 1.296%, 03/15/2033 (a) Total Asset-Backed Securities (Cost $15,319,720) See Notes to the Financial Statements 6 CORPORATE AMERICA CU SHORT DURATION FUND Schedule of Investments – Continued December 31, 2011 Description Shares Value MONEY MARKET FUND – 3.0% Invesco Treasury Portfolio, 0.020%* (Cost $2,655,867) $ Total Investments – 99.2% (Cost $86,169,916) Other Assets and Liabilities, Net – 0.8% Total Net Assets – 100.0% $ * Variable Rate Security – The rate shown is the rate in effect as of December 31, 2011. (a) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other “qualified institutional buyers.”As of December 31, 2011, the value of these investments were $8,190,925 or 9.4% of total net assets. See Notes to the Financial Statements 7 CORPORATE AMERICA CU SHORT DURATION FUND Statement of Assets and Liabilities December 31, 2011 ASSETS: Investments, at value (cost $86,169,916) $ Receivable for investment securities sold Interest receivable Prepaid expenses Total assets LIABILITIES: Payable to investment adviser Payable to affiliates Distribution payable Accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net Assets $ Shares outstanding, unlimited number of shares authorized without par value Net asset value, redemption price and offering price per share $ See Notes to the Financial Statements 8 CORPORATE AMERICA CU SHORT DURATION FUND Statement of Operations For the Period Ended December 31, 2011(1) INVESTMENT INCOME: Interest income $ Total investment income EXPENSES: Investment adviser fees Fund administration & accounting fees Federal and state registration fees Trustee fees Audit fees Transfer agent fees Other Legal fees Compliance fees Custody fees Postage & printing fees Total expenses before reimbursement Less: Reimbursement from investment adviser (Note 4) ) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ Inception date of the Fund was May 26, 2011. See Notes to the Financial Statements 9 CORPORATE AMERICA CU SHORT DURATION FUND Statement of Changes in Net Assets For The Period Ended December 31, 2011(1) OPERATIONS: Net investment income $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from shares issued from transfers in-kind Proceeds from reinvestment of distributions Payments for shares redeemed ) Net increase in net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS: From net investment income ) From net realized gains ) Total distributions to shareholders ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period, including accumulated net investment income of $0 $ TRANSACTIONS IN SHARES: Shares sold Shares issued from transfers in-kind Shares issued to holders in reinvestment of dividends Shares redeemed ) Net increase Inception date of the Fund was May 26, 2011. See Notes to the Financial Statements 10 CORPORATE AMERICA CU SHORT DURATION FUND Financial Highlights For a Fund share outstanding throughout the period. For the Period Ended December 31, 2011(1) PER SHARE DATA: Net asset value, beginning of period $ INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: Dividends from net investment income ) Dividends from net capital gains ) Total distributions ) Net asset value, end of period $ TOTAL RETURN %(3) SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ Ratio of expenses to average net assets: Before expense reimbursement %(4) After expense reimbursement %(4) Ratio of net investment income to average net assets: Before expense reimbursement %(4) After expense reimbursement %(4) Portfolio turnover rate 35 %(3) Inception date of the Fund was May 26, 2011. Net investment income per share is calculated using ending balances prior to consideration of adjustments for permanent book and tax differences. Not annualized Annualized See Notes to the Financial Statements 11 CORPORATE AMERICA CU SHORT DURATION FUND Notes to Financial Statements December 31, 2011 1.ORGANIZATION Managed Portfolio Series (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated January 27, 2011.The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.The Corporate America CU Short Duration Fund (the “Fund”) is a non-diversified series with its own investment objectives and policies within the Trust.The investment objective of the Fund is to provide high current income to the extent consistent with the preservation of capital and the maintenance of liquidity by investing in obligations authorized under the Federal Credit Union Act, as determined by Corporate Financial Solutions, Inc. (the “Adviser”).The Fund commenced operations on May 26, 2011.The Fund currently offers one class, the Institutional Class.The Fund may issue an unlimited number of shares of beneficial interest, with no par value. 2.SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund in preparation of its financial statements.These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). Security Valuation – All investments in securities are recorded at their estimated fair value, as described in Note 3. Federal Income Taxes – The Fund complies with the requirements of subchapter M of the Internal Revenue Code of 1986, as amended, necessary to qualify as a regulated investment company and distributes substantially all net taxable investment income and net realized gains to shareholders in a manner which results in no cost to the Fund.Therefore, no federal income tax provision is required.As of December 31, 2011, the Fund did not have any tax positions that did not meet the “more-likely-than-not” threshold of being sustained by the applicable tax authority.As of and during the period ended December 31, 2011, the Fund did not have liabilities for any unrecognized tax benefits.The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits on uncertain tax positions as income tax expense in the Statement of Operations.During the period ended December 31, 2011, the Fund did not incur any interest or penalties.The Fund is subject to examination by U.S. taxing authorities for the tax periods since the commencement of operations. Security Transactions and Investment Income – The Fund follows industry practice and records security transactions on the trade date. Realized gains and losses on sales of securities are calculated on the basis of identified cost.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Discounts and premiums on securities purchased are amortized over the expected life of the respective securities. Dividends and Distributions – Distributions from net investment income are declared and recorded daily on the ex-date and are payable in cash or reinvested in additional shares of the Fund at net asset value on the last business day of each month.Any net realized long term or short term capital gains on sales of the Fund’s securities are distributed to shareholders at least annually.Distributions from net realized gains for book purposes may include short term capital gains.All short term capital gains are included in ordinary income for tax purposes.The treatment for financial reporting purposes of distributions made to shareholders during the year from net investment income or net realized capital gains may differ from their ultimate treatment for federal income tax purposes. Reclassification of Capital Accounts – GAAP requires that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These differences are caused primarily by differences in the timing of the recognition of certain components of income, expense or realized capital gain for fede- 12 CORPORATE AMERICA CU SHORT DURATION FUND Notes to Financial Statements – Continued December 31, 2011 ral income tax purposes.These reclassifications have no effect on net assets or net asset value per share.For the period ended December 31, 2011, the Fund decreased paid-in capital by $10, increased net investment income by $154,536 and decreased accumulated net realized gain by $154,526. Use of Estimates – The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. 3.SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis.The Fund’s investments are carried at fair value. Investment Companies – Investments in other mutual funds, including money market funds, are valued at their net asset value per share and are categorized in level 1 of the fair value hierarchy. Corporate Bonds – Corporate bonds, including listed issues, are valued at fair value on the basis of valuations furnished by an independent pricing service which utilizes both dealer-supplied valuations and formula-based techniques.The pricing service may consider recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer.Most corporate bonds are categorized in level 2 of the fair value hierarchy. U.S. Government & Agency Securities – U.S. government & agency securities are normally valued using a model that incorporates market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and reference data.Certain securities are valued principally using dealer quotations.U.S. government and agency securities are categorized in level 1 or level 2 of the fair value hierarchy depending on the inputs used and market activity levels for specific securities. 13 CORPORATE AMERICA CU SHORT DURATION FUND Notes to Financial Statements – Continued December 31, 2011 Short-Term Notes – Short-term notes which mature in less than 60 days are valued at amortized cost (unless the Board of Trustees determines that this method does not represent fair value).Short-term notes which mature after 60 days are valued at fair value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Securities for which market quotations are not readily available, or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.There can be no assurance that the Fund could obtain the fair value assigned to a security if they were to sell the security at approximately the time at which the Fund determines their net asset values per share. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of December 31, 2011: Level 1 Level 2 Level 3 Total U.S. Government Agency Issues $
